Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 1 of 11 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


  MARIA SANDOVAL, and MARIA
  SANDOVAL as parent and guardian of
  minor son, Z.Y.,

         Plaintiffs,                                    Case No.:

         vs.

  SMILEY FACE PLLC,

         Defendant.


                                      COMPLAINT
                                 DEMAND FOR JURY TRIAL

         COMES NOW, the Plaintiffs, MARIA SANDOVAL and MARIA SANDOVAL as

  parent and guardian of minor son, Z.Y., by and through their undersigned counsel, brings this

  lawsuit seeking declaratory relief, and monetary damages against Defendant, SMILEY FACE

  PLLC (“Smiley Face”), for violations of Title III of the Americans with Disabilities Act,

  Section 504 of the Rehabilitation Act of 1973 (“Section 504”), and Section 1557 of the Patient

  Protection and Affordable Care Act (“ACA”). Defendant refused to treat Z.Y. because he has

  autism. Defendant intentionally denied the minor full and equal care of Defendant’s services,

  facilities, and privileges. Defendant failed to make reasonable modifications in policies,

  practices or procedures, and failed to take such steps as are necessary to ensure Z.Y. was not

  excluded, denied services, or otherwise treated differently because of his disability.

                                 JURISDICTION AND VENUE




                                                                                              1
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 2 of 11 PageID 2




         1.      This Court has jurisdiction over the actions pursuant to 28 U.S.C. § 1331,

  1343, for the Plaintiffs’ claims arising under Title III, Section 504, and Affordable Care Act.

         2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1)-

  (b)(2) because (1) the Defendant is located in this district, and (2) a substantial part of the

  events or omissions giving rise to Plaintiffs’ claims occurred within this district.

                                             PARTIES

                                           PLAINTIFFS

         3.      Plaintiff, Z.Y., is and was, at all times material hereto, a resident of Seminole

  County, Florida. Z.Y. is the minor son of Mrs. Sandoval, and was diagnosed with autism at

  the age of four (4).

         4.      Plaintiff, MARIA SANDOVAL (“Mrs. Sandoval”), is and was, at all times

  material hereto, a resident of Seminole County, Florida. Mrs. Sandoval is not disabled, but

  provides care for her minor son, Z.Y., who has autism. As such, she is a qualified companion

  of a person with a disability.

                                          DEFENDANT

         5.      Defendant, SMILEY FACE PLLC (“Smiley Face”) is located at 837 Good

  Homes Road, Orlando, Florida 32818. Smiley Face is a place of public accommodation,

  pursuant to 42 U.S.C. § 12181(7) (F), and is subject to the mandates of Title III of the ADA

  and its implementing regulations.

         6.      Smiley Face accepts Medicaid, and is, therefore, a recipient of federal

  financial assistance, subject to the requirements of Section 504 of the Rehabilitation Act, 29

  U.S.C. §794.



                                                                                                    2
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 3 of 11 PageID 3




          7.     Smiley Face is principally engaged in the business of providing health care,

  and is covered by Section 1557 of The Patient Protection and Affordable Care Act

  (“ACA”), 42 U.S.C. § 18116.

                                 FACTUAL ALLEGATIONS

          8.     Z.Y. is a ten (10) year old boy who was diagnosed with autism at the age of

  four (4).

          9.     Z.Y. is bilingual in English and Spanish, enjoys playing baseball, and loves to

  swim.

          10.    Z.Y. has been going to the dentist since he was a small child without issue.

          11.    Z.Y. receives most of his dental care from Greenburg Dental Clinic

  (“Greenburg”) located in Winter Park, Florida. Z.Y.’s dental history includes dental exams,

  x-rays, cleanings, and teeth extractions, all without issue.

          12.    In October 2018, Z.Y. was given a certificate for free orthodontic treatment

  for braces redeemable at Smiley Face in Orlando, Florida. The certificate was given to him

  by an oral surgeon in Orlando, Florida.

          13.    Z.Y. was so excited about his certificate, he asked that a picture of himself

  holding the certificate be posted on Facebook.

          14.    On approximately November 1, 2018, Mrs. Sandoval took Z.Y. to Smiley

  Face for a scheduled appointment to begin the process to get braces.

          15.     Upon arrival, Mrs. Sandoval was asked to complete forms, and on those

  forms she documented that Z.Y. was autistic. Mrs. Sandoval and her son were placed in a

  room at Smiley Face to consult with Dr. Ben Burris (“Dr. Burris”).



                                                                                                3
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 4 of 11 PageID 4




          16.    Dr. Burris informed Mrs. Sandoval that Z.Y. needed to have his teeth cleaned

  prior to being fitted for braces. Mrs. Sandoval told Dr. Burris that Z.Y. had a cleaning within

  the last six (6) months, but Smiley Face persisted that Z.Y. have another cleaning prior to

  receiving the braces.

          17.    On November 5, 2018, Mrs. Sandoval took Z.Y. to Greenburg to have his

  teeth cleaned again. The staff at Greenburg advised Mrs. Sandoval her son was not due for a

  cleaning, and if she wanted to proceed with a cleaning, she would have to pay out of pocket.

  Mrs. Sandoval paid for the second cleaning because Z.Y. needed braces.

          18.    Shortly after Z.Y.’s cleaning, Mrs. Sandoval called Dr. Burris’s office to

  schedule a new appointment for Z.Y. A staff member informed her Dr. Burris would not treat

  Z.Y. because Z.Y. has autism and gets nervous. Mrs. Sandoval asked to speak with another

  staff member who confirmed Dr. Burris had decided not to treat Z.Y., and further stated that

  this place was “not good” for Z.Y. based on Z.Y.’s nervousness and autism.

          19.    Mrs. Sandoval was very upset, and confused about why Z.Y. was being

  denied treatment based on his autism, considering his long dental treatment history. Mrs.

  Sandoval was also upset because Z.Y. was provided a certificate for free braces, and could

  not use it.

          20.    Z.Y. was upset that he could not use his certificate and get his braces. When

  Mrs. Sandoval inquired about still being able to use the certificate, she was told she could

  give the certificate away, because her son would not be able to use it.

          21.    Mrs. Sandoval asked for a referral to another dentist where the free certificate

  could be used, but the referral was denied.



                                                                                               4
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 5 of 11 PageID 5




         22.        Although not required by statute, Plaintiffs attempted to rectify this matter

  prior to filing this Complaint in Federal Court by asking the staff member at Dr. Burris for a

  referral to another dentist office, and by elevating the complaint.

         23.     Z.Y. is still in need of braces, and will require further dental care, and will

  need to return to Smiley Face. He has a long history of receiving dental care.

         24.     The Plaintiffs experienced humiliation, dejection, embarrassment, and

  frustration as a direct result of Defendant’s denial to provide dental care to Z.Y. because of

  his autism.

         25.     Defendant’s actions have caused the Plaintiffs distinct, palpable, and

  perceptible injury. Those injuries include, but are not limited to those described herein.

                                             COUNT I

     VIOLATION OF TITLE III OF THE AMERICANS WITH DISABILITIES ACT

         26.     Plaintiffs repeat and re-allege allegations ¶¶ 1-25 in support of their claims.

         27.     This Count I seeking declaratory and injunctive relief is brought pursuant to

  Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182, and its

  implementing regulations.

         28.     Smiley Face is a place of public accommodation pursuant to 42 U.S.C.

  §12181(7)(F), and is subject to the mandates of Title III of the ADA and its implementing

  regulations.

         29.     Z.Y. has autism, and his disabilities substantially limit major life activities as

  defined by Title III of the ADA. Z.Y. meets the essential eligibility requirements for




                                                                                                   5
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 6 of 11 PageID 6




  Defendant’s services at all times material hereto, and is entitled to the protections of the

  ADA under 42 U.S.C. § 12181, et seq. and its implementing regulations.

           30.   It shall be discriminatory to exclude or otherwise deny equal goods, services,

  facilities, privileges, advantages, accommodations, or other opportunities to an individual or

  entity because of the known disability of an individual with whom the individual or entity is

  known to have a relationship or association. 42 U.S.C. § 12182 (E).

           31.   Mrs. Sandoval is a qualified companion and is afforded protection under the

  ADA. Mrs. Sandoval was denied the ability to use the free certificate to cover the costs of the

  braces for her son. This exclusion was based on the fact that she was the mother of an autistic

  child.

           32.   Title III of the Americans with Disability Act prohibits discrimination on the

  basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

  advantages, or accommodations by any person who owns or operates a place of public

  accommodation. 42 U.S.C. § 12182 (a).

           33.   Defendant denied Plaintiffs the opportunity to benefit from its services,

  facilities, privileges, advantages, and accommodations that were equal to that afforded to

  other individuals who are not disabled in violation of the prohibition against discrimination

  based on disability contained in Title III of the ADA, 42 U.S.C. § 12182, et seq.

           34.   Defendant intentionally failed to make reasonable modifications in its

   policies, practices, and/or procedures as necessary to afford Plaintiffs with its goods,

   services, facilities, privileges, advantages, and/or accommodations in violation of the




                                                                                                   6
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 7 of 11 PageID 7




   prohibition against discrimination based on disability contained in Title III of the ADA, 42

   U.S.C. § 12182, et seq.

        35.     As a result of the Defendant’s actions described above, Plaintiffs suffered

  irreparable loss and injury including, but not limited to, embarrassment, emotional distress,

  and a deprivation of their rights to non-discrimination on the basis of Z.Y.’s disability, and

  from being a qualified companion to an individual with disabilities.

         36.     Z.Y. is in need of braces, and shall continue to need dental care in the future,

  and shall return to the Defendant for dental services.

         WHEREFORE, Plaintiffs respectfully request the relief listed below:

                                            COUNT II

           VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT

         37.     Plaintiffs repeat and re-allege allegations ¶¶ 1-25 in support of their claims.

         38.     Z.Y. has autism and is considered an individual with a disability under Section

  504 of the Rehabilitation Act.

         39.     Count II is brought against the Defendant as a claim for discrimination against

  people with disabilities in violation of Section 504 of the Rehabilitation Act of 1973, 29

  U.S.C. §794, which provides, in relevant part:

         No otherwise qualified individual with a disability in the United States, as
         defined in Section 705 (20) of this title, shall, solely by reason of his or her
         disability, be excluded from the participation in, be denied the benefits of, or
         be subjected to discrimination under any program or activity receiving Federal
         financial assistance.




                                                                                                   7
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 8 of 11 PageID 8




         40.      Defendant is a recipient of federal financial assistance including, but not

  limited to, acceptance of Medicaid funds, and is therefore, subject to the requirements of

  Section 504. 29 U.S.C. § 794.

         41.      Defendant has intentionally discriminated against Plaintiffs on the basis of

  Z.Y.’s disability in violation of 29 U.S.C. §794 and its implementing regulations. Such

  discrimination includes, but is not limited to, failure to treat, and provide services to an

  autistic child, and exclusion to services based on disability. 45 C.F.R § 84.52.

         42.      Defendant’s actions were intentional, and with reckless disregard for the

  rights of the Plaintiffs. Plaintiffs provided Defendant the opportunity to rectify the

  discrimination, but Defendant refused to accommodate Z.Y., and denied his mother the

  service and privilege of use of the certificate for free braces based on her association with a

  person with a disability.

         43.      Z.Y. is in need of dental care, and will continue to need dental care in the

  future, and will return to the Defendant for dental services.

         44.      As a result of Defendant’s actions described above, Plaintiffs have suffered

  embarrassment, emotional distress, a deprivation of their rights to non-discrimination on the

  basis of Z.Y.’s disability, and from being a qualified companion to an individual with

  disabilities. In engaging in this unlawful conduct described above, Defendant, Smiley Face,

  acted intentionally and maliciously to damage the rights and dignity of Plaintiffs.

               WHEREFORE, Plaintiffs respectfully request the relief listed below:

                                            COUNT III

                   SECTION 1557 OF THE PATIENT PROTECTION AND
                              AFFORDABLE CARE ACT


                                                                                               8
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 9 of 11 PageID 9




            45.   Plaintiffs incorporate and re-allege paragraphs ¶¶ 1-25 as it fully set forth

  herein.

            46.   Z.Y. has autism, and his disabilities substantially limit major life activities.

  Accordingly, he is an individual with a disability as defined under 29 U.S.C. § 705(20) and

  42 U.S.C. § 12102. See 42 U.S.C. § 18116; 45 C.F.R. § 92.4.

            47.   Defendant is a “healthcare program or activity,” receiving federal financial

  assistance, including Medicaid reimbursements, and a covered entity under 42 U.S.C. §

  18116.

            48.   Section 1557 of the Patient Protection and Affordable Care Act states “an

  individual shall not, on the ground prohibited under . . . section 794 of Title 29 [The

  Rehabilitation Act of 1973, 29 U.SC. § 794], be excluded from participation in, be denied the

  benefits of, or be subjected to discrimination under, any health program or activity, any part

  of which is receiving Federal financial assistance[.]”. 42 U.S.C. § 18116(a).

            49.   For the reasons set forth in Count II, Defendant has intentionally

  discriminated against the Plaintiffs solely on the basis of Z.Y.’s disability, in violation of

  Section 1557 the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116.

            50.    As a result of Defendant’s actions described above, Plaintiffs have suffered

  embarrassment, emotional distress, a deprivation of their rights to non-discrimination on the

  basis of Z.Y.’s disability, and from being a qualified companion to an individual with

  disabilities. In engaging in this unlawful conduct described above, Defendant, Smiley Face,

  acted intentionally and maliciously to damage the rights and dignity of the Plaintiffs.

                                         Relief Requested


                                                                                                9
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 10 of 11 PageID 10




         WHEREFORE, Plaintiffs respectfully request the following relief:

         A.     The Court assume jurisdiction;

         B.     Issue a declaratory judgment that Defendant’s policies, procedures, and

                practices have subjected Plaintiffs to discrimination in violation of Title III of

                the Americans with Disabilities Act, Section 504 of the Rehabilitation Act of

                1973, and the Affordable Care Act;

         C.     Enjoin Defendant from any policy, procedure, or practice that will deny Z.Y.,

                equal access to and an equal opportunity to participate in and benefit from

                Defendant’s services;

         D.     Order Defendant to train its employees about Z.Y.’s rights, and the rights of

                individuals who are autistic;

         E.     Award compensatory damages to Plaintiffs;

         F.     Award reasonable attorney’s fees, expenses and costs of suit; and

         G.     Grant such other relief as the Court may deem equitable and just under the

                circumstances.

                                         JURY DEMAND

         Plaintiffs demand trial by jury on all issues which can be heard by a jury.

   DATE: January 27, 2020.



                                                        Respectfully submitted,

                                                        /s/Sharon Caserta
                                                        Sharon Caserta, Esq.
                                                        Florida Bar No.: 0023117
                                                        Morgan & Morgan


                                                                                               10
Case 6:20-cv-00131-WWB-EJK Document 1 Filed 01/27/20 Page 11 of 11 PageID 11




                                           Deaf /Disability Rights
                                           76 South Laura Street, Suite 1100
                                           Jacksonville, FL 32202
                                           (904) 361-0078 (Voice)
                                           (904) 245-1121 (Videophone )
                                           (904) 361-4305 (Facsimile)
                                           scaserta@forthepeople.com
                                           Counsel for Plaintiffs




                                                                               11
